NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  ETHEL L. PERRY,
                  Claimant-Appellant,

                            v.

              ROBERT A. MCDONALD,
            Secretary of Veterans Affairs,
                 Respondent-Appellee.
                ______________________

                      2014-7081
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-1337, Judge William Green-
berg.
                ______________________

             Decided: September 16, 2014
               ______________________

   ETHEL L. PERRY, of Hazelcrest, Illinois, pro se.

    CORINNE A. NIOSI, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With her on the brief were STUART F. DELERY, Assistant
Attorney General, ROBERT E. KIRSCHMAN, JR., Director,
and MARIAN E. SULLIVAN, Assistant Director. Of counsel
on the brief were DAVID J. BARRANS, Deputy Assistant
2                                        PERRY   v. MCDONALD



General Counsel, and MEGHAN D. ALPHONSO, Attorney,
United States Department of Veterans Affairs, of Wash-
ington, DC.
               ______________________

     Before CHEN, LINN, and HUGHES, Circuit Judges.
PER CURIAM.
     Ethel L. Perry (“Perry”) appeals from the decision of
the United States Court of Appeals for Veterans Claims,
affirming the decision of the Board of Veterans’ Appeals
(“the Board”) denying Perry’s claims for entitlement to (1)
dependency and indemnity compensation (“DIC”); (2)
accrued benefits; and (3) death pension benefits. See Perry
v. Shinseki, No. 13-1337 (Vet. App. Mar. 31, 2014) (“Opin-
ion”). Because Perry’s arguments on appeal concern only
challenges to factual determinations and the application
of law to the facts of this case, we lack jurisdiction to
decide Perry’s appeal and dismiss.
                         ANALYSIS
    Perry seeks benefits associated with her now-deceased
father’s military service, first arguing that it was error to
deny her claim because necessary evidence to support her
claim was lost in the 1973 fire at the National Personnel
Records Center (“Records Center”). Perry next argues
that the Board erred when it concluded she was ineligible
as a matter of law to recover the benefits claimed when it
determined that she is not “child” under 38 U.S.C. §
101(4). The government responds that both of Perry’s
arguments challenge only the Board’s factual determina-
tions, which are outside of this court’s jurisdiction to
review, and that the determinations were correct in any
event.
    Regarding Perry’s first argument, Perry asserts that
her father served in the United States Army during a
period of war, service which could satisfy the requirement
PERRY   v. MCDONALD                                        3



of qualifying service necessary to receive a death pension.
See 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a). She contends
that the records to establish that service were destroyed
in the 1973 Records Center fire and that the Board erro-
neously concluded that her father had not served during a
period of war. However, the Board determined that the
record “reflects” that the veteran did not serve on active
duty during a period of war and thus that Perry cannot
establish that she is eligible to receive the death pension.
App. 43.
    Perry challenges not the validity or the constitutional-
ity of any statute, but the Board’s factual determination.
Congress has instructed that absent a constitutional
issue, this court lacks “the jurisdiction to ‘review (A) a
challenge to a factual determination, or (B) a challenge to
a law or regulation as applied to the facts of a particular
case.’” Wanless v. Shinseki, 618 F.3d 1333, 1336 (Fed. Cir.
2010) (citing 38 U.S.C. § 7292). Though she contends
otherwise, her challenge of the Board’s determination of
the factual circumstances of the veteran’s service solely is
a challenge of the Board’s factual determinations and the
application of the law to those facts. We therefore lack
jurisdiction over this challenge. See Helfer v. West, 174
F.3d 1332, 1335 (Fed. Cir. 1999) (this court lacks jurisdic-
tion over claims that are “constitutional in name only”).
    Perry also argues that the Board wrongly concluded
that she is barred as a matter of law from receiving the
sought benefits. Perry contends that she is entitled to
receive her father’s DIC, accrued benefits, and death
pension because she is the veteran’s child. However, 38
U.S.C. § 101(4) sets forth a specific statutory definition of
a “child” which must be met for present purposes. To be
recognized as a “child” under 38 U.S.C. § 101(4), a person
born to or adopted by the veteran must be (1) younger
than 18; (2) became permanently incapable of self-support
before turning 18; or (3) is younger than 23 and pursuing
higher education. The Board determined that Perry did
4                                        PERRY   v. MCDONALD



not satisfy any of these conditions and that irrespective of
the evidentiary issues discussed above, she was ineligible
to recover the benefits she seeks. Opinion at 5.
    Perry’s challenge to this determination again is out-
side the court’s jurisdiction. Perry challenges not the
validity, scope, or constitutionality of any statute, but the
Board’s factual determinations and the application of the
law to those facts. Congress has placed those determina-
tions beyond our review. Wanless, 618 F.3d at 1336.
                       CONCLUSION
   For the foregoing reasons, we lack jurisdiction over
Perry’s appeal and therefore dismiss.
                       DISMISSED
                           COSTS
      Each party shall bear its own costs.